Citation Nr: 9924336	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied his claim of 
entitlement to an increased rating for his service-connected 
hypertension.  The veteran timely appealed this determination 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's hypertension has historically been well 
controlled with medication and a recent VA examination 
revealed a maximum systolic reading of 140 and a maximum 
diastolic reading of 90.


CONCLUSION OF LAW

The criteria for an evaluation for hypertension in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected hypertension is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  In addition, the Board notes that the 
veteran's 10 percent evaluation for his service-connected 
hypertension has been in effect for more than 20 years, and 
is therefore protected from being reduced.  38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951 (1998).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hypertension has been rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65219 (1997).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the Board observes that, in the June 1998 
rating decision on appeal, the RO did not consider the former 
rating criteria for evaluating cardiovascular disorders, 
which were in effect at the time the veteran submitted his 
claim in October 1997.  However, in the July 1998 Statement 
of the Case (SOC), the RO notified the veteran of the former 
criteria that had been used to evaluate hypertension, as well 
as reiterated the criteria for evaluating hypertension that 
became effective in January 1998.  The RO then confirmed and 
continued its denial of the veteran's claim after evaluating 
the disability under both the former and the revised 
criteria.  There is thus no prejudice to the veteran in the 
Board's consideration of this case as the RO has, in the 
first instance, evaluated his claim under both the former and 
the revised criteria.

In May 1998, the veteran was afforded a VA cardiovascular 
examination.  During the examination, the veteran provided a 
history of having had hypertension since his period of 
military service, and noted that he had been treating the 
disability with anti-hypertensive medications since 1974.  In 
addition, he complained that he suffered from occasional 
palpitations and chest pain.  The examination revealed that 
the veteran's blood pressure was 140/90 when he was lying 
down.  In addition, the examiner reported that, both while 
sitting and standing, his blood pressure was 138/90.  The 
diagnosis was hypertension, controlled moderately by 
medication.  He was also diagnosed as having chronic 
obstructive pulmonary disease, occasional angina and mitral 
valve prolapse.

There is no other medical evidence in this case dated during 
the appellate period.  In this regard, the Board observes 
that, in March 1998, in an effort to assist the veteran, the 
RO requested copies of the veteran's VA outpatient treatment 
records dated since November 1, 1996 and was thereafter 
informed that he had not received any such treatment since 
September 1988.  That record reflects blood pressure readings 
of 120/84, 118/86, 110/80 when sitting and 116/84 and 118/84 
when standing.  Moreover, the Board notes that the veteran 
has not reported that he was receiving any private or VA 
treatment for this condition.  The only other evidence of 
record is the veteran's statement that he believes that the 
disability has worsened over the years, thus warranting an 
increased evaluation.

As noted above, the veteran currently has a 10 percent 
evaluation for hypertension.  Under the former criteria, a 10 
percent evaluation for that disorder was warranted for 
diastolic pressure predominately 100 or more (or, if 
continuous medication is shown necessary for control, a 
history of diastolic blood pressure predominately 100 or 
more.  A 20 percent disability evaluation required diastolic 
readings of predominantly 110 or more with definite symptoms.  
A 40 percent disability evaluation required diastolic 
readings of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent disability evaluation required 
diastolic readings of predominantly of 130 and severe 
symptoms.  Id.

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue the authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternately, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent, 
under either the former and revised criteria, is not 
warranted.  Simply stated, the veteran's hypertension is 
well-controlled on medication, and the highest blood pressure 
reading reported during the course of the appeal was 140/90, 
which warrants a 10 percent rating under both the former and 
the revised criteria.  Because there is no evidence of 
diastolic readings of higher than 90, i.e., none of 110 or 
more, or systolic readings higher than 140, i.e., none of 200 
or more, there is no basis for assignment of a higher 
evaluation under either the former or revised schedular 
criteria.  Finally, in reaching this determination, the Board 
notes that, even assuming, arguendo, that the veteran's 
complaints of occasional palpitations and chest pain 
constitute "definite symptoms" attributable to his service-
connected hypertension, a relevant consideration under the 
former criteria, such still would not satisfy the criteria 
for a 20 percent evaluation as there are no diastolic 
readings of at least 110.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an increased rating on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the disability under consideration 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for hypertension is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

